                                 UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                          ASHEVILLE DIVISION


UNITED STATES OF AMERICA                )     DOCKET NO. 1:19CR63
                                        )
                                        )     GOVERNMENT=S EXHIBIT LIST
            v.                          )
                                        )
JOSEPH CECIL VANDEVERE                  )
a/k/a “DaDUTCHMAN5”                     )
a/k/a “Da Dutchman”                     )
a/k/a “Bob Smith”                       )
_______________________________

 EXH.   Description                                         Stipulation of    Stipulation of   Objection   Identified by   Admitted   Published
 #                                                          Authenticity     Admissibility


 1      Screenshot of Facebook threat against Jewish
        Synagogue (Rabbi Jacobs)
 2      Facebook emergency disclosure subscriber business
        records (Bob Smith Account)
 3      Facebook emergency disclosure business records
        affidavit (Bob Smith Account)
 4      Redacted Twitter threat with lynching photo
 5      Facebook business records CD (Bob Smith Account)
 5A     Facebook record, page 3


                                                         1
                           Case 1:19-cr-00063-MOC-WCM Document 36 Filed 12/05/19 Page 1 of 4
5B   Facebook record, page 138
5C   Facebook record, pages 144-145
5D   Facebook record, page 147-148
5E   Facebook record, page 150
5F   Facebook record, page 218
5G   Facebook record, page 306
5H   Facebook record, page 307
5I   Facebook record, page 308
5J   Facebook record, page 319
5K   Facebook record, page 633
5L   Facebook record, page 645
5M   Facebook record, page 646
5N   Facebook record, page 648
6    Facebook business records affidavit (Bob Smith
     Account)
7    Twitter business records CD
7A   Twitter exhibit account info.
7B   Twitter exhibit Phone Number
7C   Twitter exhibit IP Address
7D   Twitter exhibit Tweet NC Mountains
7E   Twitter exhibit Tweet @MuslimIQ on 3/21/18 at
     1537
7F   Twitter exhibit Tweet @MuslimIQ on 3/21/18 at
     1538
7G   Twitter exhibit Tweet @MuslimIQ on 3/21/18 at
     1759



                                                      2
                        Case 1:19-cr-00063-MOC-WCM Document 36 Filed 12/05/19 Page 2 of 4
7H   Twitter exhibit Tweet @MuslimIQ on 3/21/18 at
     1909
7I   Twitter exhibit Twitter lynching photo #1
7J   Twitter exhibit Twitter lynching photo #2
8    Twitter business record affidavit
9    Video of Defendant’s interview
9A   Transcript of interview
9B   Interview synchronized with transcript
10   Seized Hewlett Packard desktop computer
11   “PRob and 334 other like a Tweet you were
     mentioned in.docx”
12   “WAKE UP SLEEPING SLAVES b17 (2).docx”
13   Tweet with threat to QR
14   Charter Communications Subscriber Information
     Record
15   Charter Communications Affidavit
16
17
18
19
20
21
22
23
24
25
26

                                                     3
                       Case 1:19-cr-00063-MOC-WCM Document 36 Filed 12/05/19 Page 3 of 4
/S/ DAVID A. THORNELOE
Assistant U.S. Attorney




                                                  4
                    Case 1:19-cr-00063-MOC-WCM Document 36 Filed 12/05/19 Page 4 of 4
